Citation Nr: 0617529	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  99-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher rating for tinea pedis and chronic 
lichen simplex of the scrotum, currently evaluated as 30-
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel









INTRODUCTION

The veteran had active military service from January 1980 to 
January 1984 and from July 1984 to November 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
that decision, the RO denied a rating higher than 30 percent 
for the veteran's service-connected skin disability.  The RO 
also denied a rating higher than 10 percent for his bilateral 
pes planus with postoperative residuals of an osteotomy of 
the feet.

The Board first considered these claims on the merits in 
November 2003 and awarded separate 10 percent ratings for the 
veteran's bilateral foot disability.  The subsequent January 
2004 RO rating decision effectuating the Board's 
decision assigned an effective date of May 1, 2002 for these 
separate ratings).  The Board had remanded the remaining 
claim for a higher rating for the veteran's dermatological 
condition to the RO (via the Appeals Management Center 
(AMC)), for more comprehensive notification of the provisions 
of the Veterans Claims Assistance Act (VCAA).  Upon 
completing the requested development, the AMC continued the 
denial of a higher rating for the skin disability, as 
indicated in its October 2005 supplemental statement of the 
case (SSOC), and since has returned this claim to the Board 
for further appellate review.




FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the VCAA for the 
evidentiary development of the claim on appeal.  Moreover, 
all relevant evidence necessary for an equitable disposition 
of this claim has been obtained.  


2.	According to the results of an October 2001 VA 
dermatological examination, the veteran's tinea pedis 
(athlete's feet) causes exfoliation and exudation; since 
then, he has started a course of topical medication for 
treatment of pruritis (itching).

3.	 The veteran's chronic lichen simplex causes constant 
itching, as first indicated in the report of that October 
2001 VA examination.  


CONCLUSIONS OF LAW

1.	The criteria are met for a 10 percent rating, but no 
higher, for tinea pedis in and of itself, as of October 9, 
2001. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7; 4.118, Diagnostic Code 
(DC) 7806 (in effect prior to and as of August 30, 2002).

2.	The criteria also are met for a 30 percent rating, but no 
higher, for chronic lichen simplex, as of October 9, 2001.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7; 4.118, DC 7806 (in 
effect prior to and as of August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the content requirements of the VCAA notice).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  

When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim (as in the present appeal) needs to 
include a discussion of the effective date element, and the 
notice for a reopening claim needs to discuss both the rating 
and effective date elements, etc.  Similarly, even for claims 
that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

In furtherance of the duty to notify and assist under the 
VCAA, consistent with the legal criteria specified above, the 
veteran has received several notice letters and additional 
relevant documents that informed him of the procedures 
governing the continued evidentiary development of his claim.  
With respect to the first element of satisfactory VCAA 
notice, as defined under the Pelegrini II decision, each of 
the four notice letters issued to the veteran (dated from 
September 2001 to June 2005) provided a description of the 
general type of information that would be most helpful in 
order to substantiate his claim.  Additionally, the February 
1999 statement of the case (SOC), and March 2000 and April 
2003 SSOCs explained with a greater degree of specificity the 
extent of the evidence and information thus far provided to 
support his claim, and also that which was needed in order to 
establish entitlement to the higher rating sought.  

Turning to the second and third criteria for what will 
constitute comprehensive VCAA notice, as set forth through 
Pelegrini II, the RO has undertaken appropriate action to 
identify to the veteran what portion of the relevant evidence 
he was responsible for obtaining, and that which VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  In this respect, in the initial 
September 2001 notice letter sent to the veteran, the RO 
requested that the veteran inform VA as to the presence of 
any outstanding private medical records that he wanted VA to 
attempt to obtain.  Copies of VA Form 21-4142 (Authorization 
and Consent to Release of Information) were enclosed with 
this correspondence to provide the veteran the opportunity to 
list the names and contact information for those additional 
medical records that were available.  And in the subsequent 
notice letters issued in February and June 2005 by the AMC 
(following the Board's November 2003 remand of the veteran's 
claim), he was informed that VA would obtain for him all 
relevant records from VA medical facilities, or any other 
federal or state government agency. 

Additionally, the most recent VCAA letters sent to him in 
2005 informed him as to the opportunity to submit any 
additional evidence in his possession that pertained to his 
claim, and thus, the fourth and final "element" of 
satisfactory VCAA notice was also met in this instance.  
Accordingly, the notice information provided to the veteran 
effectively satisfied the criteria for comprehensive VCAA 
notice as specified in accordance with Pelegrini II, 
18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

Note also that none of the VCAA letters issued to the 
veteran, provided an in-depth explanation of types of medical 
and lay evidence which he could provide that would help to 
establish a higher rating for his dermatological condition, 
the same information that the Court in Dingess/Hartman 
recently indicated must be provided to a claimant in 
connection with a pending claim for a higher disability 
rating       (or for that matter in cases involving other 
claims as well, such as original claims for service 
connection).  However, this information was nonetheless 
provided to him through other notice documents of record.  
The February 1999 SOC included citation to and explanation of 
the legal criteria for evaluating dermatological disorders, 
to include in accordance with 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806, and the more recent April 2003 and November 
2005 SSOCs also included reference to the revised version of 
the rating criteria for dermatological disorders.  Also, the 
February 1999 SOC also provided a discussion as to the 
provisions under C.F.R. § 3.321(b) for the assignment of an 
extraschedular rating.   

Accordingly, the above documentation, when considered along 
with the previously referenced VCAA notice letters, satisfied 
the criteria for notice as to the disability rating element 
of his claim.  See Dingess/Hartman, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ... To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

With regard to the effective date element of the claim that 
is under consideration, any lack of notice as to this 
particular element also was nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses      
a question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, in part, the Board is already granting a 
higher disability rating for the veteran's dermatological 
condition through the assignment of separate evaluations, 
concerning the period since October 9, 2001 -- since this 
represents a partial grant of the veteran's claim, any 
failure to provide complete and detailed notice information 
would not have any prejudicial effect, to the extent there 
has been a decision favorable to him.  Additionally, with 
respect to the potential availability of a higher disability 
evaluation at any point since he filed his January 1998 claim 
for increase, because the Board will conclude below that the 
preponderance of the evidence is against his claim for a 
higher rating, any question as to the appropriate effective 
date to be assigned is therefore rendered moot.

Furthermore, as mentioned, in addition to the above-
referenced criteria as to adequate content of the VCAA notice 
provided, there is also the legal consideration that the 
relevant notice letters must have been issued in a timely 
manner.  In the case at hand, the relevant notice letters 
were each issued to the veteran after the date of the May 
1998 rating decision on appeal, that represents the initial 
adjudication of his claim for increase for his dermatological 
condition.  Thus, none of these letters met the legal 
criteria for what will constitute timely notice under the 
Pelegrini II decision.  Keep in mind, however, that the VCAA 
had not yet been enacted at the time of that initial rating 
decision.  The RO obviously could not have possibly complied 
with the above requirement that VCAA notice precede the 
initial adjudication of the claim, because the VCAA did not 
yet even exist.  See 38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120. Moreover, in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notices were not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield, 19 Vet. App. at 128, rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Here, the record reflects that the RO has taken sufficient 
measures to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following the 
issuance of the February and June 2005 notice letters, the 
veteran received ample opportunity to respond to the letter 
and provide additional evidence or information, prior to the 
AMC's issuance of the November 2005 SSOC, and the February 
16, 2006 recertification of this case to the Board.  He 
provided an  October 2005 personal statement to the RO during 
this time period.  Bear in mind also that the Board in 
November 2003 previously remanded his claim for the purpose 
of ensuring that the VCAA notice obligations to the veteran 
had been satisfied, and thus, the remand itself helped to 
provide comprehensive notification of the significance of the 
VCAA to the ongoing development of his claim.  For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's    VA outpatient 
and hospitalization records, and has also arranged for him to 
undergo numerous VA examinations in connection with the claim 
on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran has submitted a March 2002 letter from a private 
physician, and several statements.  He has not at any point 
requested the opportunity to testify at a hearing in support 
of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran filed his claim for an increased rating for his 
service-connected       tinea pedis and chronic lichen 
simplex condition in January 1998.  At that time,     he was 
in receipt of disability compensation at the 30-percent level 
for this condition.  The RO has evaluated this disorder under 
the provisions of                   38 C.F.R. § 4.118, DC 
7899-7806, for an unspecified dermatological condition rated 
by analogy to dermatitis, or eczema.  See 38 C.F.R. § 4.20 
(providing that when an unlisted condition is encountered, 
that condition may be rated by analogy).    

Effective August 30, 2002, during the pendency of the 
appeal, VA revised the schedular rating criteria for the 
evaluation of skin disorders, to include for dermatitis and 
scars.  See 67 Fed. Reg. 49,596 (2002) (codified at                          
38 C.F.R. § 4.118).    

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If so, VA ordinarily 
should not apply the new provision to the claim; if there 
are no resulting retroactive effects, VA ordinarily must 
apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.


Under the version of DC 7806 in effect prior to August 30, 
2002, a noncompensable rating was assigned for eczema where 
there was slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  For a 10 percent 
rating to be assigned, the evidence needed to show eczema 
with exfoliation, exudation or itching, involving an exposed 
surface or extensive area.   If the exudation or itching was 
constant and there were extensive lesions or marked 
disfigurement, a 30 percent disability rating was assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance needed to be shown.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised version of DC 7806 (in effect as of August 
30, 2002) pertaining to dermatitis or eczema, where less 
than 5 percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required 
during the past 12-month period, a 0 percent (i.e., 
noncompensable) rating is assigned.  In order for a 10 
percent rating to be assigned, the evidence must show that 
at least    5 percent, but less than 20 percent, of the 
entire body or the exposed areas are affected, or it must 
show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period, a 
30 percent rating is assigned.  Where more than 40 percent 
of the entire body or exposed areas are affected or constant 
or near- constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required during the 
past 12-month period, a            60 percent rating is 
warranted.  38 C.F.R. § 4.118, DC 7806 (2005).

A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability.  Id.  

Under the rating criteria effective August 30, 2002, a scar 
that is superficial and unstable warrants the assignment of a 
maximum 10 percent rating.  38 C.F.R.          § 4.118, DC 
7803 (effective August 30, 2002).  Note 1 to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 2 to 
DC 7803 provides that a superficial scar is one not 
associated with underlying soft tissue damage.

A scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating.  38 C.F.R. § 
4.118, DC 7804 (effective August 30, 2002).      Note 1 to DC 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.

Other scars (not covered in DC 7800 through 7804) are to be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805.

Additionally, under the rating criteria effective August 30, 
2002, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 square cm.) warrant a compensable 
evaluation; also, under the revised version of Diagnostic 
Code 7802, scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine").




Analysis

A.	Tinea Pedis

As indicated above in reference to the procedural history of 
the veteran's claim on appeal, the RO has considered both his 
tinea pedis and chronic lichen simplex as a single 
disability, for purposes of determining the appropriate level 
of disability compensation for his service-connected 
dermatological conditions.  Having reviewed the medical 
evidence, itself, however, the Board finds there is 
legitimate reason to rate these conditions separately - as 
they are essentially distinct conditions with symptomatology 
that in general is non-overlapping.  Thus, there would not 
exist a duplicative award of compensation under the VA rating 
schedule if each condition were evaluated separately under a 
different medical diagnosis.  See 38 C.F.R. § 4.14 (the rule 
against "pyramiding" provides that the evaluation of the 
same disability or the same manifestations under various 
diagnoses is prohibited); Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  Note also that on several instances on VA 
dermatological examination, the diagnosis provided on each 
occasion has been that of distinct medical conditions with 
respective symptomatology shown.  Consequently, the 
consideration of the veteran's dermatological pathology as 
two conditions - apart from one another, is warranted, and 
will also provide an objective basis for an overall higher 
level of compensation in this case.

In reviewing the medical evidence pertaining to the veteran's 
tinea pedis condition, the former version of the rating 
criteria for eczema (in effect prior to the August 30, 2002 
regulatory revision) may be applied to determine the 
disability rating that is warranted for the entire timeframe 
since HE filed his January 1998 claim.  Since August 30, 
2002, the revised criteria for evaluating dermatitis or 
eczema may be applied as well.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003);                   38 U.S.C.A. § 5110(g).  



The record indicates that, as of October 2001, the objective 
findings with regard to the veteran's tinea pedis showed 
symptomatology that warranted a 10 percent evaluation in 
accordance with the former version of the rating criteria 
under         DC 7806.  The 10 percent rating awarded for 
tinea pedis will constitute an increased rating, 
notwithstanding the initial 30 percent rating assigned for 
both dermatological conditions attributed to service, in view 
of the discussion provided below regarding the decision to 
assign a distinct 30 percent evaluation for the chronic 
lichen simplex condition.  In the report of the veteran's 
October 2001 dermatological examination, it was noted that he 
complained of a history of recurrent fungal infection of the 
feet since 1982.  He further complained that his skin on his 
feet would crack and bleed at times, between the toes.  
Objective examination then revealed there was maceration of 
the interdigital spaces of the toes, although no fissuring at 
that time.  The criteria for a 10 percent rating under the 
former criteria, consists of eczema with exfoliation, 
exudation or itching, involving an exposed surface area.  See 
38 C.F.R. § 4.118, DC 7806 (effective prior to August 30, 
2002).  This rating is warranted given the report that there 
was some bleeding on an intermittent basis, which was also 
consistent with his symptom of maceration, in addition to the 
contemporaneous outpatient treatment notes indicating he was 
then on medication for treatment of itching.  So affording 
him the benefit of the doubt, a 10 percent rating is 
warranted from the October 9, 2001 date of the examination. 

Moreover, the report of the veteran's more recent February 
2003 dermatological examination similarly reflects findings 
that are supportive of the assignment of a 10 percent 
evaluation, in that the examiner observed that the veteran's 
tinea pedis, while improved somewhat and stable, continued to 
have residual itching between the toes and peeling 
particularly in the summer time.  Also noted was the presence 
of mild scale and hyperpigmentation of the interdigital 
spaces of the toes.  These manifestations of tinea pedis, and 
in particular the signs of continued pruritis to the feet, 
remain consistent with a 10 percent evaluation.



In addition to the evidence establishing propriety of the 10 
percent rating, however, there is no basis in the record for 
assignment of a still higher rating at any point for tinea 
pedis.  In this respect, the record does not at any point 
show that tinea pedis was characterized by constant itching 
or exudation, extensive lesions or marked disfigurement, 
which would correspond to the next higher 30 percent rating 
under the former rating criteria.  Also, a prior December 
1999 dermatological examination in connection with the claim 
on appeal resulted in diagnosis of tinea pedis, in pertinent 
part, but it was indicated the veteran generally did not have 
problems with his feet at that time.  And objective clinical 
examination showed mild scaling of the fourth web space on 
the left foot, although no other noted symptoms.  There are 
likewise no other determinative findings prior to October 
2001 on the severity of tinea pedis.  So there is no 
evidentiary basis for a 10 percent rating under the former 
rating criteria prior to October 2001.  

Also, with respect to the availability any higher rating 
since August 2002 under the revised criteria, the February 
2003 examination revealed no active lesions of the feet other 
than mild scale and hyperpigmentation of the toes, and the 
veteran has utilized topical creams but no systemic therapy.  
The revised version of DC 7806 states that in order to 
warrant the minimum compensable 10 percent rating, the 
evidence must show that between 5 and 20 percent of the 
entire body or the exposed areas are affected, or that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (effective since August 
30, 2002).  These requirements have not been based upon the 
above-referenced findings.  

Accordingly, the veteran's tinea pedis warrants a 10 percent 
disability evaluation from October 9, 2001, under the 
provisions of VA's rating schedule. 



B.	Chronic Lichen Simplex

Based on the competent evidence that has been obtained and 
included with the record, these medical findings establish 
entitlement to a 30 percent disability rating for further 
dermatological pathology that consists of chronic lichen 
simplex in addition to the 10 percent already awarded.  The 
most accurate level of disability compensation for the 
service-connected condition diagnosed as chronic lichen 
simplex of the scrotum is the award of a 30 percent rating, 
effective from the date  of the veteran's VA dermatological 
examination on October 9, 2001.

As previously mentioned, the criteria for a 30 percent 
evaluation under the     former version of DC 7806 provided 
that such rating will be assigned where exudation or itching 
is constant, and there are extensive lesions or marked 
disfigurement.  That rating criteria will apply both prior to 
and after the date of    the August 2002 regulatory revision.       

In this instance, the report of the veteran's October 2001 
examination indicates that he described a history of 
symptomatology associated with chronic lichen simplex since 
the time of military service.  He reported that he 
experienced pruritis (itching) on a constant basis that, at 
times, was disruptive to him while at work and carrying out 
occupational duties.  He stated the condition had not 
improved with topical antihistaminics, and kept him up at 
night.  The examiner also noted objectively the presence of a 
few epidermal inclusion cysts interfering with the veteran's 
sleep, and that his condition overall involved constant 
scratching.

On VA examination again in February 2003, the examiner 
indicated the veteran had been on treatment through topical 
hydrocortisone cream on an ongoing basis, and had not 
undergone a substantial improvement.  The diagnosis was 
lichen simplex chronic of the scrotum and perineum with 
constant itching.   

These findings correspond to the requirements for a 30 
percent rating under the former version of DC 7806, based on 
the documented presence of the manifestation of constant 
itching.  The medical evidence of record thus far does not 
support entitlement to the highest available evaluation of 50 
percent under the former rating criteria, which is assigned 
where there are objective findings of ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or what is characterized as exceptional repugnance.  Also, 
there is no evidentiary basis for a 50 percent rating under 
the revised version of DC 7806, for when more than          
40 percent of the entire body or actual surface of the skin 
is affected or systemic therapy is required on a consistent 
basis.  Accordingly, a 30 percent evaluation is warranted for 
chronic lichen simplex since October 9, 2001.     


C.	Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular evaluation for his service-connected 
dermatological conditions under the provisions of 38 C.F.R. § 
3.321(b)(1).  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  In this regard, neither disability has been shown to 
have caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned ratings 
(now separate to distinguish the tinea pedis from the chronic 
lichen simplex), or otherwise rendered impractical the 
application of the regular schedular standards.  Nor is there 
any indication he has been frequently hospitalized as a 
results of these conditions.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

D.	Conclusion

Hence, resolving all reasonable doubt in the veteran's 
behavior with regard to the extent of his current 
symptomatology associated with his service-connected 
dermatological disabilities, he is entitled to separate 
ratings at the level of 
10-percent for his tinea pedis and 30-percent for the chronic 
lichen simplex of the groin - each effective from October 9, 
2001.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See, 
too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A separate 10-percent rating is granted for the tinea pedis, 
apart from the evaluation for the chronic lichen simplex, 
effective October 9, 2001, subject to the laws and 
regulations governing the payment of VA compensation.

A 30 percent rating is granted for the chronic lichen simplex 
of the scrotum, itself, also effective October 9, 2001, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


